          Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 1 of 7

150                                                     AFOSIMAN 71-121, 13 JANUARY 2009


                                           Attachment 4
                   AFOSI CLOSED INVESTIGATION FILE CHECKLIST
File/Activity/Participant/Notes:                                            YES   NO       NIA
1. Is final, signed, published ROI and SCR attached to the file?
2. Are all draft ROis deleted from the file level?
3. Do file level dispositions match civilian, military judicial, NJP, no
action disposition reports?
4. Is a Coordination activity associated documenting permission was
obtained from a foreign, state, or local agency when it was necessary to
incorporate an investigative report into an AFOSI file? (paragraph
8.2.2.1.1.)
5. Are Reviewer Note(s) present documenting proper file review?
(paragraph 4.24.4.1.).
6. Is a Coordination activity associated or IDP note present
documenting AUSA declination and explanation?
7. Is an IDP note present documenting evidenc
Review etc).


8. Informational, Developmental, A&P, TM Files Only. Are all
record copy investigative file and AF. orm 3986 docu ents scanned
and readable? If the investigation was Close Short (Administrative
Closure),




AFOSI Form 2:                                                               YES   NO       NIA
10.                                                        complete IDP




      c. Documents that request assistance from internal and external Air
      Force organizations.
13. Are AF Form 3986s present and properly marked?




                                   FOR OFFICIAL USE ONLY



                                                                                       USA00000567
        Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 2 of 7

AFOSIMAN 71-121, 13 JANUARY 2009                                                151


Does the AF Form 3986 Contain?:                                      YES   NO         NIA
14. Are all documents listed on the AF Form 3986 filed therein?
15. Are all documents inside the AF Form 3986 correctly annotated
and AF Form 3987, Investigation File Inner Envelope, used when
appropriate?
16. If electronic media is included in the AF Form 3986/3987 is it
properly marked?
17. FD-249 (Hardcopy or I2MS generated)
18. R-84
19. Investigative Plan?
20. Civilian Prosecutive Authority Declination Letter?
21. No Action Disposition Report (Action Authority)?
22.

23. AF Form 3212, Record of Supplementavy; Action Under AFticle
15, UCMJ?
24. Plea Agreement?
25. Sentencing or Acquittal Report?
26.
27.
28.
29.

30.
31.
32. AFOSI CLOSED INVESTFG/ATION FILE CHECKLIST?




                                FOR OFFICIAL USE ONLY



                                                                                USA00000568
          Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 3 of 7

158                                                    AFOSIMAN 71-121, 13 JANUARY 2009


                                           Attachment 7
                   AFOSI INVESTIGATIVE SUFFICIENCY CHECKLIST
File/Activity/Participant/Notes:                                           YES   NO       NIA

1.    Have notifications and coordinations been conducted with:
      a. AFOSI specialists? (AFOSIMAN 71-122Vl & 2, AFOSIMAN
         71-124)
      b. Legal authority? (elements of proof) (paragraph 3.7.6)
      c. Command or action authorities? (paragraph 4.21)
      d. Other agencies?

2.    Have notifications and coordinations been documented usin
      Coordination activity?

3.    Have pertinent personnel record checks been conducted conducted
      within 2 calendar days of creating an Individual (SUBJEQT:,
      DECEASED, VICTIM, INCIDENTAL), Company, Organ.izatiem,
      or Program participant to ensure aecmate participant data?
      (paragraph 4.2)




5.    Has the Investigative File (Infor-mational, Developmental or Case)
      been approved within 2 calendar daxs from receipt of the initial
      allegation/complain? (parag]1l.ph 4.10)




7.




9.    Were other required and logical records and law enforcement
      records checked?

10.


11. If search authorization was required is the proper authority
      documented in the Search activity?




                                   FOR OFFICIAL USE ONLY



                                                                                      USA00000575
         Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 4 of 7

AFOSIMAN 71-121, 13 JANUARY 2009                                             159


12. Were VICTIMS, witnesses and INCIDENTALs interviewed and
    where required, statements obtained?

13. Has permission from a parent, legal guardian, or custodian been
    obtained before a juvenile witness interview unless one of the
    parents is a SUBJECT of an investigation involving a
    against a child? (AFOSIMAN 71-118V4, paragraph 5.11.1)

14. Were appropriate investigative or specialist support contacted au
    utilized?

15. Was proper authorization obtained for the interception 0£ mal,
    wire, and electronic communications pursuant to AFI 71 -1-1 VI
    and Intelligence Oversight policy?

16.


17. If items of evidentiary value were forwarded for laborat0ry
    analysis, were the findings
    Document Review activity?

18. If sources, UCAs, or specialized j2.Yestigat1ve techni ues were
    utilized, were identities and techniques mask:ed to protect identities
    and tradecraft? (AFOSIMAN 71-l 18Vl, paragrapR 14.6.1, and
    AFOSIMAN 71-121, paragraph 5 10.16.1, and table 5.1)

19.



20.



21.




22. Did unit leadershi~ must review all FD-249s (both hard copy and
    electronic when accomplished) and R-84s for accuracy and
    com leteness? (P,aragraph 5.14.1.3)
      a. Were those reviews appropriately documented?
23. Were fingerprint cards submitted accurately based upon military
    judicial and NJP proceeding considerations?




                                 FOR OFFICIAL USE ONLY



                                                                             USA00000576
           Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 5 of 7

160                                                     AFOSIMAN 71-121, 13 JANUARY 2009


24. Were all required and logical investigative steps listed on the
    Investigative Plan conducted?

25. Are there outstanding investigative questions that should be
    answered to improve the thoroughness of the investigation?
If yes, discuss with agent and update the Investigative Plan.

26. Are gaps of more than 7 calendar days between investigative steps
    explained within the IDP? (paragraph 7.14.1.7)

27. Have Participant, Activity objects:
       a. Been properly associated and completed, if applicable?



       c. Had exhibits or pertinent
          SUBJECT photographs?

      28. Has the File:




       c. Had exhibits or pertinent
          SUBJECT photographs?

Draft ROI:                                                                   YES   NO      NIA

29.




       e. Subsequent c0rrections made to pertinent participant activity or
          notes?

30.                           corrections been made to the pertinent
      Participant, Activity, or File data, narrative, or note fields?

31. Has the unit leadership conducted and documented file reviews to
    ensure progress and investigative sufficiency? (paragraph 4.9.1
    and 4.9.1.1)




                                   FOR OFFICIAL USE ONLY



                                                                                        USA00000577
         Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 6 of 7

AFOSIMAN 71-121, 13 JANUARY 2009                                                    161


Does the AF Form 3986 Contain:                                           YES   NO         NIA

32. AF Form 686, Investigations Record Check Summary?

33. A Letter of Notification and/or Administrative Hold Letter?

34. AFOSI Form 170, Surveillance Log?

35. AFOSI Form 52, Request for Consensual Intercept Authorization?

36. Records and/or recordings of all wire and oral
    interceptions?




      c. A copy of the unserved subpoena and explanation of
         nonservice?

38.

39.

40.

41. Lineup photographs?

42.

43.                                                      and affidavit


44.


45.


46.                                          Examination Report, or


47. DD Form 2624, Specimen Custody Document-Drug Testing?

48. Crime scene photographs?




                                FOR OFFICIAL USE ONLY



                                                                                    USA00000578
        Case 5:18-cv-00555-XR Document 250-1 Filed 08/21/20 Page 7 of 7

162                                                AFOSIMAN 71-121, 13 JANUARY 2009


49. Crime scene sketch?

50. AFOSI Form 89, Crime Scene Entry Log?

51. AF Form 3985, Interview Recorcl?

52. Agent's notes?

53. FD-249 (Hardcopy or l2MS generated)?

54. R-84?

55. Photograph (Front/Profile View) of SUBJECT?

56.


57.

58. AFOSI Form 158, AFOSI Investigative Communication?

59. AF Form 3226, Authority to Apprehend in -Private Dwelling.




                               FOR OFFICIAL USE ONLY



                                                                                 USA00000579
